Title: To George Washington from Timothy Pickering, 5 October 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Sir, 
                            Department of State. Octr 5. 1796.
                        
                        I have been honoured with your letter of the 28th ulto. A subsequent letter
                            from Mr Monroe covered the copy of one from Dela Croix, the minister of the French Republic
                            for foreign affairs, in which he still manifests some dissatisfaction: but this was so
                            contrary to the information given by a member of the Directory to Mr Monroe, that the latter
                            says he supposes the act to be that of the minister alone, and not of the Directory. De la
                            Croix letter had respect only to the British treaty, in consequence of the Congress having
                            decided to make provision to carry it into effect.
                        Yesterday I received a letter dated the 29th of July at Bourdeaux from Mr
                            Fenwick, inclosing the copy of a letter from Mr Donaldson, by which it seems an American
                            Vessel has been captured by the Tunissians, even before the expiration of the truce he had
                            formed with the Dey. A copy of Mr Donaldson’s letter is inclosed. But by the same
                            communication you will be happy to learn that our prisoners in Algiers had been released,
                            and were arrived near the port of Marseilles. An extract of Mr Cathalan’s letter containing
                            this information is also inclosed. I have the honor to be with the highest respect Sir, your
                            most obt servant
                        
                            T. Pickering
                            
                        
                     Enclosure
                                                
                            
                                sir, 
                                Leghorn July 2nd 1796
                            
                            This moment I am informed by letter from Tunis that the american Schooner
                                Eliza Saml Graves, has been sent in there by one of their privateers contrary to an
                                arrangement made by me in november last, and will not expire until the 8th instant.
                            You will do well to caution my Countrymen against the Cruizers of Tunis
                                & Tripoli.
                            
                                (signed) Joseph Donaldson
                                
                            
                        
                        
                     Enclosure
                                                
                            
                                Extract of a letter from S. Cathalan Jr to Joseph Fenwick Consul at
                                    Bordeaux
                                dated marseilles 20 July 1796
                            
                            "Just now a fisherman is sent to me by the Danish Captain of a Ship
                                entering into Pomeque (the Island in this Road where Ships from Levant or Barbary are to
                                perform quarantine) from Algiers, with all the americans who were there in slavery."
                            
                        
                        
                    